Citation Nr: 1219219	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:  National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Board denied several other claims the Veteran also had appealed, but instead remanded this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Since, however, there was not compliance with the remand directives, the Board is again remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, as a matter of law, and the Board itself commits error in failing to ensure compliance).


REMAND

Although the Board sincerely regrets the additional delay that will result from this additional remand of this claim, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The prior remand of this claim was for a VA compensation examination for a medical nexus opinion concerning the nature and etiology of any current back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  VA's duty to assist a Veteran with a claim includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The medical opinion obtained following and as a result of that prior remand, however, is inadequate.  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable; the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (reaffirming that most of the probative value of an opinion comes from the discussion of its underlying rationale, not just from mere review of the claims file).  Further, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In this case, the medical opinion provided in September 2011 is inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  So there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board previously noted that the service treatment records (STRs) suggested the Veteran may have had a back disability prior to service, although no such disability was noted during his military entrance examination.  X-rays taken during his service also had shown the presence of spina bifida occulta and, post-service, he had been shown to still have some spina bifida occulta at S1 and spur formation at L2 according to X-rays taken in April 1994.  In addition, more recent X-rays taken in April 2006 had noted degenerative changes of all vertebra of his lumbar spine. 

So the Board provided the following remand directives:

Schedule an appropriate VA compensation examination for a medical nexus opinion concerning the nature and etiology of any current back disability.  Essential to this determination is giving the designated examiner an opportunity to review the claims file, including especially a complete copy of this remand, for the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed and all clinical findings reported in detail.  The examiner is specifically requested to respond to the following: 

a) Identify all disabilities currently affecting the Veteran's back (i.e., what are the present diagnoses).

b) If the examiner identifies any congenital or developmental condition, such as spina bifida occulta, specify whether it is a defect versus disease and, if a disease, whether any other disability exists that is superimposed. 

c) For any back disability identified, the examiner should comment on whether it clearly and unmistakably existed prior to the Veteran's military service (meaning prior to May 1967), and, if so, whether there also is clear and unmistakable evidence indicating it was not aggravated during or by his service (which lasted until May 1969) beyond its natural progression. 

d) If, instead, it is determined the Veteran did not clearly and unmistakably have pre-existing back disability, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current back disability is related to his military service or dates back to his service, when considering the relevant complaints, evaluation and treatment during his service. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  And the examiner is asked to make every effort to provide a response to these determinative issues. 

After evaluating the Veteran, the examiner diagnosed degenerative changes and degenerative disc disease of the lumbar and cervical spine.  He opined that the Veteran's claimed back condition was less likely as not incurred in or caused by his claimed in-service injury, event or illness because, although trauma can lead to or accelerate degenerative changes, there is no specific traumatic incident reported.  In addition, while repeated micro trauma may also accelerate degenerative changes, this is more likely secondary to natural progression, given the Veteran's age.

There was no discussion of the spina bifida occulta or any congenital condition, however, including specifically in terms of whether it is a "defect" versus "disease".  This is important to know because a congenital or developmental "defect" is not a "disease or injury" within the meaning of applicable legislation and, thus, not service connectable for VA compensation purposes as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Also according to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  VA's General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  If the claimed disorder is a "disease," an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a "defect," an opinion may be required as to whether it was as likely as not subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Since there was no such discussion in the opinion offered following and as a result of the Board's prior remand, the Board needs to obtain this additional medical comment before deciding this appeal.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  If still available to comment, have the September 2011 VA compensation examiner submit an addendum to the report of that evaluation clarifying whether the Veteran's spina bifida occulta is a congenital "disease" versus "defect."  To assist in making this determination, consider that a "disease" generally is subject to improvement or worsening, whereas a "defect" is not.

If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

If instead a "defect," an opinion is needed as to whether it was as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental "defect".

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


If, for whatever reason, the September 2011 examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed

2.  Ensure this additional opinion is responsive to these additional questions.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


